Citation Nr: 1606000	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  99-11 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease (hereinafter "heart disability").

3.  Entitlement to a compensable bilateral hearing loss disability rating.  

4.  Entitlement to a rating in excess of 20 percent for prostate hypertrophy with nephrolithiasis. 

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 1998 (hypertension), June 2012 (bilateral hearing loss), July 2012 (heart disability) and May 2015 (prostate hypertrophy, sleep apnea, TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran's increased rating claim for hypertension was originally denied by the Board in a November 2000 decision.  He then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2001 order, the Court vacated the Board's November 2000 decision and remanded the matter to the Board for readjudication.  In July 2003, the Board remanded the claim for further development.

In November 2006, the Board again denied the Veteran's claim of entitlement to an increased rating for hypertension.  The Veteran once again appealed to the Court.  A Joint Motion for Remand was submitted and in December 2007 the Court issued an Order granting the motion and the matter was remanded to the Board for readjudication consistent with the motion.  In August 2008, the Board remanded the claim for further development.   The matter has since returned to the Board.

The Board notes the RO accepted a correspondence dated April 30, 2014 in lieu of a VA form 9 for the Veteran's bilateral hearing loss disability increased rating claim as indicated on the August 14, 2014 deferred rating decision.  

A provisional rating decision was issued by the RO in June 2013 which was finalized in the May 2015 rating decision on appeal.  The cover letter to this 2013 provisional rating decision notified the Veteran that if he "want[ed] to receive a final decision with appeal rights before the one-year provisional period ends, send VA a signed statement as follows: 'All necessary evidence was considered by VA.  I request that this provisional decision be made final.'"  

The Board notes that prior to the May 2015 RO rating decision discussed above, in a VA Form 9 submitted September 30, 2014, the Veteran appeared to express disagreement with the denials of whether new and material evidence existed to reopen a claim of entitlement to service connection for arthritis of all joints (formerly claimed as gout) and for eye conditions including cataracts and glaucoma and individual ratings in excess of 10 percent for burn scars of the left arm, right thigh, left thigh, abdomen and a noncompensable rating for the face.  However, the Veteran's statement cannot be recognized or construed as a notice of disagreement (NOD) as the decision was only provisional at the time.  Furthermore, even if the decision was final, the communication would not have been a timely notice of disagreement.  In any event, the Veteran listed claims of entitlement to service connection for diabetes, a right leg condition secondary to arthritis, "irritated nerves," sleep disorder problems including insomnia and narcolepsy, "breathing issues," sinus allergy symptoms, combat related special compensation due to burns on his body, dental, and skin conditions involving dry skin and lesions which do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the September 2014 correspondence from the Veteran regarding disagreement and entitlement to multiple claims, discussed above, is referred to the AOJ for appropriate action as the Board does not have jurisdiction over these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction AOJ.  VA will notify the Veteran if further action is required.






REMAND

Unfortunately, another remand is required prior to the adjudication of the issues of entitlement to increased ratings for hypertension, a heart disability, bilateral hearing loss disability and prostate condition; entitlement to service connection for sleep apnea and entitlement to TDIU.   

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c). Also, VA's duty to assist requires that VA provide a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the Veteran's claims of entitlement to an increased rating for a prostate condition, service connection for sleep apnea and entitlement to TDIU, the Veteran submitted a timely July 28, 2015 notice of disagreement following the May 2015 RO rating decision.  However, a statement of the case (SOC) has not been issued.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the appellant an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

VA treatment records through August 2014 from the Long Beach VAMC have been associated with the claims file.  An April 27, 2012 Audiology note referenced an audiogram which had no change from the previous test done from the July 2011 VA examination.  The audiogram results were noted to be under the audiogram display under audiology in the Tools section of CPRS.  In addition, an August 30, 2010 exercise stress test was conducted.  The results were noted to be available with EKGs in Vista Imaging. However, the referenced results have not been associated with the claims file.  Further, it suggests there may be outstanding and relevant VA treatment records.  On remand, outstanding and updated VA treatment records must be obtained. 

The Veteran asserts he is entitled to a rating in excess of 60 percent for his heart disability.  By way of history, the Veteran was afforded a VA examination in April 2009 which estimated METs of 6.5.  The 2009 VA examiner provided estimated METs of 6.5 in February 2010 and estimated METs of 3.5 in March 2010 VA examination reports.  The 2009 VA examiner again reviewed the claims file and in an August 2010 VA heart examination report, provided estimated METs of 2.5.  However, he later provided an addendum with an estimated 4.6 METs level with no explanation for the revision.  The Veteran was most recently afforded a VA examination in June 2012.  The VA examiner documented an interview-based METs test and the Veteran had >3-5 METs level.  The VA examiner stated his best estimate for his METs (attributable solely to his hypertensive heart condition) would be >7-10 METs.  It was explained that the Veteran's limitation in METs was due to orthopedic issues relating to his back and legs, rather than his heart condition.  The VA examiner was asked to reconcile his findings with findings discussed above but he stated was unable and reinforced his rationale for his current estimates.  However, the 2012 examiner highlighted that the exercise stress test from August 30, 2010 was terminated due to leg discomfort, an orthopedic condition that is not related to the Veteran's hypertensive heart disease.  The significance of this discussion remains unclear.  If the examiner cannot reconcile the differences in his findings from the 2009 and 2010 examinations, a clear explanation as to why must be provided.  As such, the file remains inadequate for rating purposes due to continued conflicting evidence o f record with no clear explanation.  On Remand, a clarifying addendum opinion must be provided.  

The Veteran was most recently provided a hearing loss VA examination in July 2011.  The Veteran has asserted in his notice of disagreement received April 2, 2013 that the examination did not accurately reflect his disability as it did "not completely recognize the severity" of his hearing limitations.  This correspondence suggests that the Veteran is asserting a worsening of his condition and it has been over 4 years since the last VA examination.  As such, a new VA examination must be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Update and obtain outstanding VA treatment records to include those beyond August 2014 from the Long Beach VAMC, audiological test results from April 2012 and exercise stress tests results from August 2010.

2.  Schedule the Veteran for an updated VA audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Provide the claims file to the June 2012 VA heart examiner to provide an addendum opinion regarding the conflicting information surrounding the Veteran's estimated METs levels.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.

The examiner is asked to reconcile the conflicting findings between his 2012 METs estimate and the estimates from 2009 and 2010.  The examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he has exhausted the limits of current medical knowledge in providing an answer to a particular question.

4.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

